8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gloria GREEN, Plaintiff-Appellant,v.Owen LANGFORD, Chief of Security MCI-W, Defendant-Appellee.
No. 93-6569.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 26, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Gloria Green, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Gloria Green filed a complaint pursuant to 42 U.S.C.s 1983 (1988) alleging that the Defendant, the Chief of Security at the Maryland Correctional Institution for Women, sexually assaulted her and violated her constitutional right under the Eighth Amendment to be free from the use of excessive force by prison officials.  The magistrate judge held a hearing on the claim and, based on a determination of witness credibility, the magistrate judge recommended judgment for the Defendant.  The district court adopted the recommendation of the magistrate judge after a de novo review and granted judgment in favor of Defendant.


2
We find that the district court did not err in granting judgment for the Defendant.  This Court will not review the fact finder's credibility determinations.   United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989);   Murdaugh Volkswagon, Inc. v. First Nat'l Bank of S.C., 801 F.2d 719, 725 (4th Cir. 1986).  Accordingly, we affirm on the reasoning of the district court.  Green v. Langford, No. CA-92-1210-MJG (D. Md. May 11, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED